Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013,
is being examined under the first inventor to file provisions of the AIA .

Examiner acknowledges and appreciates the replacement drawings filed on February 3, 2021 including suitable material legends.  Thank you.

Reasons for Allowance
Claims 1-20 are allowed.
Regarding claim 1 and 20; allowability resides, at least in part, with the prior art not showing or fairly teaching a magnetic float switch comprising a housing that floats in a liquid, an internal chamber within the housing contains a float state indicator and outside the internal chamber, yet within the housing, is an actuating arm coupled to response circuitry such that when the float state indicator is in a first position there is no magnetic force between the float state indicator and the actuating arm; and when the float state indicator is in a second position the float state indicator moves within the internal chamber such that a magnetic force between the float state indicator and the actuating arm moves the actuating arm to an active position initiating a response from the response circuitry indicating an increasing level of the liquid in conjunction with ALL the remaining limitations within claims 1 and 20;
where it is understood the method of providing the claimed components within an operative device is inseparable from the device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



    
Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure: US 10, 794,379 Guetter discloses a magnetic float switch where the analogous actuating arm (310) is moved to an actuating position by magnetic force between a rod magnet (360) and the arm magnet (320).  
However, there is no teaching of an analogous “float state indicator” within an internal chamber of the float switch housing such that one could also show an analogous “actuating arm” outside the internal chamber yet within the housing as claimed.

Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
      Interviews are available Monday - Thursday preferably prior to 1 p.m. (EST).
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.      
    
The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833